internal_revenue_service number release date index number ---------------------- ---------------------------------------------------------- ------------------------------------------------ ----------------------- ------------------------------------------ -- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no ---------- telephone number --------------------- refer reply to cc psi b05 plr-112176-10 date date legend taxpayer -------------------------------------------------------------------- -------------------------------------------------- state a region ------ ------------------------------------------------------------ dear -------------------- this is in response to a request for rulings dated date submitted by your authorized representative the rulings concern the interplay of the rules in subchapter_t of the internal_revenue_code concerning the taxation of cooperatives and their patrons and the calculation of the sec_199 deduction for certain cooperatives contained in sec_199 taxpayer is a farmers’ cooperative organized under the state a cooperative law taxpayer is a local grain marketing and farm supply cooperative taxpayer serves farmers through a network of ----owned and -- leased facilities located in region taxpayer markets grain for its farmer members and for other patrons during its fiscal_year ended ----------------------- taxpayer’s grain sales were approximately dollar_figure--------- million principal commodities marketed in ------- were corn dollar_figure-------million soybeans dollar_figure-------million wheat dollar_figure------million and oats dollar_figure-----million taxpayer also provides its members and other patrons with a broad range of supplies used in farming - including principally agronomy products fertilizer farm chemicals seed energy products diesel plr-112176-10 fuel gasoline etc feed and general farm supplies during ------- taxpayer’s farm supply sales totaled approximately dollar_figure--------million taxpayer’s voting members are producers ie farmers and farmers’ cooperatives who do business with taxpayer on ----------------------- taxpayer had approximately --------voting members in addition taxpayer had approximately ----- of what taxpayer calls nonvoting members - actually patrons as defined in sec_1_1388-1 of the income_tax regulations - who do not have voting rights but who along with voting members are entitled to share in patronage_dividends paid_by taxpayer hereinafter referred to as other participating patrons taxpayer does not pay patronage_dividends to nonmembers taxpayer is organized and operated on a cooperative basis state a has a special law for the incorporation of cooperative associations known as the state a cooperative law state a revised code ------------------- the state a cooperative law provides that associations organized under the act shall be corporations that are deemed nonprofit because they are not organized for the purpose of making a profit for themselves as such or for the purpose of making a profit for their members as such but for their members as patrons section -----------------the state a cooperative law provides that cooperative associations shall distribute their earnings on a patronage basis a an association may pay dividends annually on its capital stock all of its other net_income from business with or for members and other eligible patrons less reserves which shall be provided for in the bylaws or other written agreements shall be distributed to its members and other eligible patrons on the basis of patronage as provided in the bylaws or other written agreements section ----------------- taxpayer’s articles of incorporation provide that t he association is a cooperative association organized under chapter ----- ---of the state a revised code the ‘ state a cooperative law’ sec_3_2 they describe taxpayer’s purpose purpose the purpose of the association is to associate producers and others to provide them economic benefit through joint action in procuring supplies services and equipment and in marketing products they produce the primary purpose and general nature of its business is marketing grain and procuring crop and livestock production inputs and related_services supplies and equipment for its members and other persons sec_3_1 plr-112176-10 taxpayer is organized with capital stock it has one class of common_stock and two classes of preferred_stock a preferred and aa preferred sec_4 the common_stock is membership stock common_stock has a par_value of dollar_figure per share and is not entitled to receive dividends sec_4 and c each member owns one share of common_stock membership is limited to producers and farmers’ cooperatives sec_4 a for this purpose ‘producer’ means a person engaged in the production of agricultural products for the market including lessors of property used for the production of agricultural products for the market who receive as rent part of the agricultural product ‘cooperative’ means a producer-controlled entity that is operated on a cooperative basis sec_4 a the articles of incorporation provide that only members are entitled to vote and that each member has one vote voting the members shall be entitled to exercise all of the voting control of the association each member shall be entitled to one vote in any matter submitted to a vote of the members ownership of capital stock or other equity interests in the association shall not otherwise confer upon the holder any voting rights in the association sec_5 the preferred_stock has been issued over the years to provide capital for taxpayer and its predecessors for general purposes and for special projects the a preferred has a par_value of dollar_figure per shares and bears a non-cumulative dividend of not to exceed ----percent there are ----------shares outstanding the aa preferred is issuable in series currently there is only one outstanding series - serie sec_3 which has a par_value of dollar_figure per share and bears a non-cumulative dividend of not to exceed ---- percent there are ----------shares of aa preferred serie sec_3 outstanding the maximum annual dividend payable on preferred shares is dollar_figure----------- taxpayer is also authorized to issue capital credits which are used as written notices of allocation for patronage_dividend purposes capital credits provide a significant source of capital used to finance taxpayer’s business sec_4 at ------- ----------------------- the stated dollar amount of outstanding capital credits was dollar_figure---------------------------- taxpayer’s articles of incorporation provide that its net_earnings shall be distributed on a cooperative basis as provided in its bylaws patronage refunds the net margins savings of the association in excess of ‘association net margins’ as such term is described in the bylaws shall be distributed annually to the association’s plr-112176-10 patrons as patronage refunds on the basis of patronage transactions defined and provided for in the bylaws sec_4 taxpayer’s computation of patronage refunds begins with a determination of net margins from all of taxpayer’s business patronage and nonpatronage for the fiscal_year section then taxpayer is required to deduct i an amount equal to percent of net margins to be added to the capital reserve ii the amount declared by the board_of directors as dividends on the preferred_stock and iii an amount sufficient to pay taxpayer’s taxes section a and amounts held back are subtracted out of net margins from nonpatronage sources and only if nonpatronage net margins are not sufficient are they subtracted from net margins from patronage sources section a if earnings from nonpatronage sources exceed the amounts required to be retained then any excess nonpatronage earnings are set_aside in the capital reserve section a taxpayer refers to the amounts required to be retained for reserves dividends and taxes as the association net margins taxpayer’s bylaws then provide patronage refunds the balance of net margins after deduction of b the association net margins shall be the patrons net margins the patrons net margins belong to the patrons and shall be allocated to the patrons on the basis of their patronage transactions the amounts so allocated shall be patronage refunds due and distributable to the patrons as provided in these bylaws section b this section of the bylaws goes on to provide that taxpayer may pay patronage_dividends based upon allocation units patronage refunds may be allocated on the basis of patronage transactions and the net margins that result from the operations of divisions or departments of the association as the board deems fair to the patrons section b taxpayer allocates patronage_dividends upon the basis of two divisions - supplies and grain patrons net margins attributable to the supplies division are allocated among members purchasing supplies from taxpayer based on dollars of purchases patrons net margins attributable to the grain division are allocated among the members marketing grain through taxpayer based upon bushels taxpayer figures patronage_dividends separately for general grain marketing and direct marketing grain sales since the margins on direct marketing grain are significantly lower than the margins on other grain business section a of the bylaws authorizes taxpayer to pay patronage_dividends in cash capital stock or in capital credits or any combination thereof patronage_dividends are normally paid in a combination of cash and capital credits in the past plr-112176-10 the capital credits distributed by taxpayer as part of its patronage_dividends have been qualified written notices of allocation as defined in subchapter_t of the code one of taxpayer’s predecessors distributed nonqualified written notices of allocation some years ago and some of those notices remain outstanding in the event of dissolution article of taxpayer’s articles of incorporation provides that after creditors have been paid amounts remaining are to be distributed first to the holders of a preferred and each of the series of aa preferred in an amount equal to par_value and second to the holders of common_stock and capital credits in an amount equal to par_value or stated dollar value as the case may be any residual assets then remaining are then to be shared by the members on the basis of their respective aggregate patronage transactions over the previous ten years as shown by the records of the association this ruling relates to taxpayer’s grain marketing activities taxpayer operates --- --- grain facilities located across the territory it serves it purchases grain from its members at these facilities for marketing on a cooperative basis from many of the facilities grain can be shipped by truck or rail the storage capacity of taxpayer’s grain elevators is approximately ---------------bushels taxpayer also purchases some grain from its members and others for sale directly to several large customers the grain is delivered by members directly to the customers’ facilities taxpayer sells grain to livestock and poultry producers for feed to grain processors to be used to produce ethanol high-fructose corn sweetener and other products to soybean processors to be crushed and sold as soybean meal oil and other further refined products to wheat millers for milling and to others for resale both domestically and in the export market taxpayer’s grain business consists of buying grain from members and others handling and storing the grain at its elevators and then selling the grain to terminal grain elevators grain processors feed lots grain exporters and others the issue in this ruling relates to the characterization for purposes of subchapter_t of the code and sec_199 of payments referred to in this ruling as grain payments that taxpayer makes to members when it acquires their grain for marketing on a patronage basis for purposes of this ruling grain payments do not include any amounts paid to persons not entitled to share in patronage_dividends in ---- ------- approximately --------percent of the grain taxpayer marketed was acquired from persons not entitled to share in patronage_dividends for purposes of this ruling grain payments also do not include patronage_dividends paid to members with respect to grain marketed for them taxpayer does not operate on a pooling basis thus taxpayer’s grain marketing proceeds are not shared equally on the basis of patronage and distributed in the form of harvest advances and progress payments with a final settlement after the pool closes as they would be if taxpayer pooled commodity price risk does not automatically shift plr-112176-10 from taxpayer’s members to a pool at the time of harvest rather that risk remains with members until they sell their grain to taxpayer for marketing taxpayer pays each member a market price for his or her grain what that market price is depends upon where when and how a member chooses to sell his or her grain to taxpayer that market price is determined without regard to the actual net_proceeds realized by taxpayer from marketing the grain payments are made in cash by check or by direct deposit by ach and occur throughout the year as members sell grain to taxpayer for marketing and are paid pursuant to the terms of their grain contracts after purchasing grain from members taxpayer then markets each member’s grain along with the grain of all of its other members in the manner that it judges will produce the best return after year end when net_earnings for the year have been determined taxpayer pays a patronage_dividend to its members with respect to the grain they market through taxpayer grain farmers historically have retained the decision of when and how to sell their grain and to choose whether to sell their grain to a cooperative for marketing on a patronage basis or to a commercial grain company farmers have a variety of alternatives when they sell their grain to taxpayer the choices are similar to those offered farmers by commercial grain companies though commercial grain companies do not market grain on a patronage basis and do not pay patronage_dividends the basic choices available to a farmer selling grain to taxpayer for marketing on a cooperative basis are i to sell the grain for taxpayer’s current cash bid price ii to sell the grain to taxpayer using a forward_contract and iii to sell the grain to taxpayer using a deferred price or a deferred payment contract under each of these basic choices there are additional options available to farmers one way for a member to sell grain to taxpayer for marketing is to sell the grain to taxpayer and be paid the cash bid price many members sell grain to taxpayer on this basis typically a country elevator’s cash bid price for a commodity is the nearby futures price in a specified reference market where the commodity is actively_traded eg the chicago board_of trade or the minneapolis grain exchange plus or minus a fixed spread referred to as the basis set from time to time by the elevator based upon local market conditions thus the cash bid price at a country elevator reflects the condition of the overall market for grain the futures price and the condition of the local market for grain the basis an elevator’s cash bid price changes during the course of each day as the reference futures price fluctuates it also changes though not as often as the elevator adjusts the basis plr-112176-10 the bid prices are delivered prices at the particular elevator for grain of normal merchantable quality farmers are responsible for the costs of delivering the grain to the elevator grain is tested when it is delivered the grain price is subject_to adjustment if the grain is above or below normal quality standards provided the grain is still of acceptable quality taxpayer’s bid schedules show the cash price the futures price and the basis the cash price at any location at any time equals the futures price minus the basis at that particular location grain prices constantly fluctuate as a result of these market forces the bid price schedule at country elevators changes from hour to hour and day to day a member can deliver and sell grain to taxpayer at the cash bid price at the time of harvest delivering the grain directly from the field however it usually is not advantageous for farmers to sell then since prices often are lowest at harvest many farmers have the capacity to store grain on their farm and so can wait until later when they think that the cash bid price is right to deliver and sell their grain to taxpayer other farmers deliver grain to taxpayer for storage not for immediate sale the farmers retain ownership of the grain in the elevator and pay storage fees to taxpayer later when a farmer believes the cash bid price is right he or she can sell the grain to taxpayer for marketing on a cooperative basis a member has the option of entering into a forward_contract to sell his or her grain to taxpayer this is the most common way for members to sell their grain to taxpayer forward contracts call for delivery of a specified quantity and quality of grain at a specified location during a specified time period forward contracts can be entered into before the grain is planted while it is growing or after harvest while the grain is being stored on the farm or in an elevator forward contracts can be priced in a variety of ways many contracts provide for a fixed price sometimes referred to as a flat price farmers interested in entering into a forward_contract with taxpayer can determine the fixed price taxpayer is willing to pay at any time at any of its locations for delivery at various times in the future from taxpayer’s bid schedules for grain for future delivery or by contacting taxpayer typically a country elevator’s bid price for future delivery is determined in a manner similar to the way the cash bid price is determined however when the bid price is for future delivery it is based upon the nearby futures price for the time specified for delivery plus or minus the basis set by the country elevator for that delivery month the bid price for future delivery changes during the course of each day as the specified reference_price fluctuates it also changes as the country elevator adjusts its basis farmers also can enter into forward contracts where the pricing is left open for future determination plr-112176-10 for instance the contracts may fix the basis and leave the futures price open to be determined based upon the futures price at the time chosen by the farmer before a specified date in the future a farmer who believes that basis levels are strong but that futures prices could improve might use this kind of pricing alternatively the contracts may specify the futures price and leave the basis open to be determined based upon the elevator’s basis for delivery during the future month at the time chosen by the farmer before a specified date in the future this kind of pricing would be used if the futures price met the farmer’s objective but he or she felt the basis would improve a somewhat more complicated form of contract that is offered by some cooperatives guarantees farmers a minimum price for their grain but leaves farmers in a position to benefit if futures prices go up members have the option to deliver grain to taxpayer leaving the determination of the price partly or wholly open contracts of this sort are called by various names - deferred price contracts delayed price contracts credit-sale contracts etc under a delayed price contract ownership of the grain passes from the farmer to taxpayer at the time of delivery farmers are given the opportunity to wait until later to price the grain when the farmer chooses to price the contract the cooperative’s then current bid price is used to fill the open price term once the price is determined the member is paid the variety of options available to farmers for selling their grain to taxpayer and other grain companies provide farmers with a great deal of flexibility farmers can lock in prices for their crops even before they are planted or while they are growing at any time if they think that the price is right by using flat price forward contracts some farmers prefer to do so after they can estimate the costs of production to lock in a reasonable margin the simplest way to do this is to enter into a fixed price purchase contract if a farmer is happy with the futures price but not the basis the farmer can enter into a basis purchase contract if a farmer is happy with the basis but not the futures price the farmer can enter into a futures cash purchase contract if a farmer wants to lock in a minimum price but benefit in any strengthening of the futures price he can enter into a minimum price purchase contract if farmers think that the cash price is low at the time of harvest they can harvest and store their crops either on the farm if they have on-farm storage or at one of taxpayer’s elevators while waiting for the price to improve they can then sell that grain to taxpayer when they think the price is right at the current cash bid price alternatively farmers can deliver the crops to taxpayer at the time of harvest and enter plr-112176-10 into a delayed price purchase contract keeping the pricing open but not having to bear the costs of storage these choices are available to all members marketing their grain on a cooperative basis through taxpayer because of these choices two neighbors that market the same quantity and quality of a particular kind of grain through taxpayer during any year will receive different grain payments depending upon where when and how they sell their grain to taxpayer however they will each receive the same patronage_dividend for the fiscal_year ended ----------------------- taxpayer made grain payments to members of approximately dollar_figure----- million taxpayer’s patronage_dividends for that year totaled approximately dollar_figure-----million of which approximately dollar_figure-----million related to grain marketing the patronage_dividends were paid in cash and qualified written notices of allocation equity credits in the past taxpayer has treated grain payments made in cash to members as purchases for tax purposes and reported them on schedule a line of its form 1120-c taxpayer has not reported the grain payments made in cash as per-unit retain allocations paid in money and therefore has not reported them on schedule a line 4b of its form 1120-c taxpayer has reported the patronage_dividends paid to members in money and qualified written notices of allocation on schedule h line sec_3a and sec_3b of its form 1120-c because of this reporting grain payments paid in cash have entered into the determination for tax purposes of taxpayer’s cost_of_goods_sold for tax purposes as is customary in the grain business taxpayer values its grain inventories at year end at market for financial statement and tax purposes taxpayer did not add back grain payments in its sec_199 computations for prior years taxpayer has not passed any portion of its sec_199 deduction through to members in prior years recent developments have caused taxpayer to reconsider how it should treat its grain payments for purposes of its sec_199 computation taxpayer is seeking confirmation that grain payments to members can be classified as per-unit retain allocations paid in money taxpayer plans to treat grain payments as per-unit retain allocations paid in money for purposes of computing its sec_199 deduction taxpayer does not currently plan to make any change in the manner it accounts for inventories for tax purposes thus the timing of the deduction of its grain payments will not be changed taxpayer will make certain that it does not exclude or deduct grain payments twice on its tax_return or that it does not add back grain payments twice in its sec_199 computation plr-112176-10 taxpayer plans to disregard grain payments made to members and other patrons eligible to share in patronage_dividends for purposes of computing its qualified_production_activities_income and its taxable_income for purposes of sec_199 taxpayer also is considering passing through to members all or a portion of its sec_199 deduction based on the foregoing taxpayer requests the following rulings grain payments to members and other participating patrons constitute per-unit retain allocations paid in money within the meaning of sec_1382 of the code for purposes of computing its sec_199 domestic_production_activities_deduction taxpayer’s qualified_production_activities_income and taxable_income should pursuant to sec_199 of the code be computed without regard to any deduction for grain payments to members and other participating patrons nonexempt subchapter_t cooperatives are permitted to exclude or deduct distributions to patrons that qualify as per-unit retain allocations or patronage_dividends provided the distributions otherwise meet the requirements of subchapter_t of the code sec_1388 of the code defines the term per-unit_retain_allocation to mean any allocation by an organization to which part i of subchapter_t applies to a patron with respect to products marketed for him the amount of which is fixed without reference to net_earnings of the organization pursuant to an agreement between the organization and the patron per-unit retain allocations may be made in money property or certificates per- unit retain allocations paid in money and in property are excludable or deductible under sec_1382 of the code per-unit retain allocations paid in certificates are deductible under sec_1382 if the certificates are qualified if the certificates are nonqualified the cooperative is permitted a deduction under sec_1382 or a tax_benefit figured under sec_1383 when the certificates are later redeemed sec_1388 of the code provides that the term patronage_dividend means an amount_paid to a patron by a cooperative on the basis of the quantity or value of business done with or for such patron sec_1388 provides that a patronage_dividend is an amount_paid under an obligation that must have existed before the cooperative received the amount so paid sec_1388 provides that patronage_dividend means an amount_paid to a patron that is determined by reference to the net_earnings of the cooperative from business done with or for its patrons that section further provides that a patronage_dividend does not include any amount_paid to a patron to the extent that such amount is out of earnings other than from business done plr-112176-10 with or for patrons sec_1_1382-3 of the regulations states that income derived from sources other than patronage means incidental income derived from sources not directly related to the marketing purchasing or service activities of the cooperative association patronage_dividends may be paid in money property or written notices of allocation patronage_dividends paid in money and in property are excludable or deductible under sec_1382 of the code patronage_dividends paid in written notices of allocation are deductible under sec_1382 if the written notices of allocation are qualified if the notices are nonqualified the cooperative is permitted a deduction under sec_1382 or a tax_benefit figured under sec_1383 when the notices are later redeemed sec_1388 of the code provides that the term written_notice_of_allocation means any capital stock revolving fund certificate retain certificate certificate of indebtedness letter of advice or other written notice which discloses to the recipient the stated dollar amount allocated to him by the organization and the portion thereof if any which constitutes a patronage_dividend for cooperatives that use pooling revrul_67_333 1967_2_cb_299 provides that pool advances are treated as per-unit retain allocations and the final pool payment made after net_earnings have been determined is treated as a patronage_dividend under sec_199 of the code patrons that receive a qualified_payment from a specified agricultural or horticultural cooperative are allowed a deduction for an amount allocable to their portion of qpai of the organization received as a qualified patronage_dividend or per-unit_retain_allocation which is paid in qualified per-unit retain_certificates in particular sec_199 requires the cooperative to be engaged in the manufacturing production growth or extraction in whole or significant part of any agricultural or horticultural product or in the marketing of agricultural or horticultural products under sec_199 in the case of a cooperative engaged in the marketing of agricultural and horticultural products the cooperative is treated as having manufactured produced grown or extracted mpge in whole or significant part any qualifying_production_property marketed by the cooperative that its patrons have mpge this is known in the industry as the cooperative attribution rule in addition sec_199 requires the cooperative to designate the patron’s portion of the income allocable to the qpai of the organization in a written notice mailed by the cooperative to its patrons no later than the 15th day of the ninth month following the close of the tax_year under sec_1_199-6 of the regulations for purposes of determining a cooperative’s sec_199 deduction the cooperative’s qpai and taxable_income are computed without taking into account any deduction allowable under sec_1382 or c of the code relating to patronage_dividends per-unit retain allocations and nonpatronage distributions plr-112176-10 an agricultural or horticultural cooperative is permitted to pass-through to its patrons all or any portion of its sec_199 deduction for the year provided it does so in the manner and within the time limits set by sec_199 of the code when a cooperative passes-through all or any portion of the sec_199 deduction the cooperative remains entitled to claim the entire sec_199 deduction on its return but is required under sec_199 to reduce the deduction or exclusion it would otherwise claim under sec_1382 for per-unit retain allocations and patronage_dividends sec_199 of the code provides that a cooperative passes through an amount of its sec_199 deduction by identifying such amount in a written notice mailed to such person during the payment period described in sec_1382 sec_1382 provides that the payment period for a year is the period beginning with the first day of such taxable_year and ending with the fifteenth day of the ninth month following the close of such year sec_1_199-6 of the regulations provides that in order for a patron to qualify for the sec_199 deduction sec_1_199-6 requires that the cooperative identify in a written notice the patron's portion of the sec_199 deduction that is attributable to the portion of the cooperative's qpai for which the cooperative is allowed a sec_199 deduction this written notice must be mailed by the cooperative to its patrons no later than the 15th day of the ninth month following the close of the taxable_year the cooperative may use the same written notice if any that it uses to notify patrons of their respective allocations of patronage_dividends or may use a separate timely written notice s to comply with this section the cooperative must report the amount of the patron's sec_199 deduction on form 1099-patr taxable_distributions received from cooperatives issued to the patron while a cooperative is permitted to disregard per-unit retain allocations and patronage_dividends in its sec_199 deduction sec_1_199-6 of the regulations provide that a qualified_payment received by a patron of a cooperative is not taken into account by the patron for purposes of sec_199 sec_1_199-6 of the regulations defines the term qualified_payment to mean any amount of a patronage_dividend or per-unit_retain_allocation as described in sec_1385 or of the code received by the patron from a cooperative that is attributable to the portion of the cooperative’s qpai for which the cooperative is allowed a sec_199 deduction for this purpose patronage_dividends and per-unit retain allocations include any advances on patronage and per-unit retains paid in money during the taxable_year taxpayer is a specified agricultural or horticultural cooperative within the meaning of sec_199 of the code and sec_1_199-6 of the regulations it is an organization to which part i of subchapter_t applies ie it is a nonexempt_cooperative to which subchapter_t applies it is engaged in the marketing of plr-112176-10 agricultural or horticultural products ie grain which it markets and various farm supplies which it sells to its members as a specified agricultural or horticultural cooperative taxpayer is entitled to the benefit of sec_199 of the code and sec_1_199-6 of the regulations which permit such cooperatives to disregard deductions under sec_1382 and c for purposes of computing qpai and taxable_income for purposes of sec_199 sec_1382 provides deductions for per-unit retain allocations paid in money property and qualified per-unit retain_certificates as well as for patronage_dividends paid in money property and qualified written notices of allocation it also provides for deductions when nonqualified per-unit retain_certificates and nonqualified written notices of allocation are redeemed as a specified agricultural or horticultural cooperative taxpayer is entitled to the benefit of sec_199 and sec_1_199-6 which permit such cooperatives to disregard deductions under sec_1382 and c for purposes of computing qpai and taxable_income for purposes of sec_199 sec_1382 provides deductions for per-unit retain allocations paid in money property and qualified per-unit retain_certificates as well as for patronage_dividends paid in money property and qualified written notices of allocation it also provides for deductions when nonqualified per-unit retain_certificates and nonqualified written notices of allocation are redeemed taxpayer does not operate on a pooling basis taxpayer purchases grain from patrons and markets the grain the amount that each patron receives when he or she sells grain to taxpayer for marketing depends upon where how and when the patron chooses to sell that grain to taxpayer patrons have a number of options for determining how and when sales are made as stated above two neighbors delivering the same amount of grain to taxpayer during any year will be paid different amounts for that grain depending upon where when and how they sell the grain to taxpayer however all patrons share in taxpayer’s net_earnings from marketing operations in proportion to the quantity of grains they market through taxpayer those net_earnings are distributed after the end of each year in the form of patronage_dividends paid in cash and qualified written notices of allocation revolving fund credits the question presented in this ruling is whether the grain payments made by taxpayer to patrons for grain qualify as per-unit retain allocations paid in money within the meaning of sec_1388 of the code under sec_199 of the code and sec_1_199-6 of the regulations the answer to this question determines who gets to include the grain payments in the sec_199 computation if the grain payments to patrons are per-unit retain allocations paid in money then they should be added-back in taxpayer’s sec_199 computation and not included in the patrons’ sec_199 computations if the grain payments to plr-112176-10 patrons are not per-unit retain allocations paid in money then they should not be added-back in taxpayer’s sec_199 computation but should be included in the patrons’ sec_199 computations these results are the same whether taxpayer decides to keep or to pass-through all or a portion of its sec_199 deduction marketing cooperatives like taxpayer have never thought of their grain payments as per-unit retain allocations paid in money however taxpayer’s grain payments appear to meet the definition of per-unit retain allocations paid in money which are excludible or deductible under sec_1382 of the code the grain payments are made in cash so the paid in money requirement is met taxpayer’s grain payments also meet all the requirements of the definition of per-unit_retain_allocation contained in sec_1388 of the code which defines the term per-unit_retain_allocation to mean any allocation by an organization to which part i of this subchapter applies to a patron with respect to products marketed for him the amount of which is fixed without reference to the net_earnings of the organization pursuant to an agreement between the organization and the patron first taxpayer’s grain payments to a patron are paid pursuant to an agreement namely the particular agreement applicable to the method the patron uses to determine how and when his or her grain is sold to taxpayer second taxpayer’s grain payments to a patron are made with respect to products marketed for him namely the grain delivered by the patron for marketing by taxpayer as described above taxpayer markets the grain it acquires from patrons and patrons share in taxpayer’s net_earnings from its marketing activities in the form of patronage_dividends third the amount of the grain payments to each patron is fixed without reference to the net_earnings of taxpayer since at the time the payments are made taxpayer’s actual net_earnings for the year are neither known nor determinable while per-unit retains are often made on the basis of a specified amount per unit of product marketed what is important is that they not be made with respect to net_earnings revrul_68_236 1968_2_cb_236 provides that to constitute a per-unit_retain_allocation the allocation need not be made strictly on the basis of a specified amount per-unit of product marketed provided it is made with respect to products marketed for the patron and not with respect to the net_earnings of the organization whether an allocation meets the foregoing description will be a question of fact the fact that all patrons do not receive the same payments for their grain ie that taxpayer does not pool does not mean that grain payments should not be treated as per-unit retain allocations paid in money in 619_f2d_718 8th cir the eighth circuit_court of appeals plr-112176-10 characterized payments to farm service’s poultry growers as per-unit retain allocations paid in money even though they were determined under a formula that resulted in some poultry growers receiving more than others depending upon the efficiency of their operations and the market price of chickens when they delivered their chickens to farm service the tax_court in 70_tc_145 described the formula as follows the grower was paid_by petitioner for growing chickens based on the delivery weight to the processing plant less the weight of chickens condemned by the u s department of agriculture the formula under which the grower was paid also took into account variable market rates for full grown chickens and an efficiency factor that related the number of pounds of feed to the pounds of chickens produced the efficiency factor was figured into the grower's compensation because farm service supplied all chicken feed under the contract provisions established with each of the growers there was also a guaranteed minimum amount the grower would receive from the cooperative irrespective of wholesale market variations for example the contract in effect on date provided that ‘in no event will the grower member receive less than dollar_figure cents per pound less u s d a condemnation ’ on its books petitioner treated payments to its growers as a cost of production taxpayer has treated its grain payments as purchases not as per-unit retain allocations paid in money however how the payments have been reported by taxpayer in prior years does not determine how the payments are treated prospectively in this ruling whether or not taxpayer is pooling is a moot issue for purpose of this ruling because its grain payments meet the definition of per-unit retain allocations paid in money in any event nothing in subchapter_t of the code limits the exclusion or deduction for per-unit retain allocations to cooperatives with pools sec_1_199-6 of the regulations provides that sec_1_199-6 is the exclusive method for the cooperative and its patrons to compute the amount of the sec_199 deduction the effect of these sections is that a cooperative such as taxpayer will compute the entire sec_199 deduction at the cooperative level and that none of the distributions whether patronage_dividends or per-unit retain allocations received from the cooperative will be eligible for sec_199 in the patron’s hands that is the patron may not count the qualified_payment received from the cooperative in the patron’s own sec_199 computation whether or not the cooperative keeps or passes through the sec_199 deduction accordingly the only way that a patron can claim a sec_199 deduction for a qualified_payment received from a cooperative is for the cooperative to plr-112176-10 pass-through the sec_199 amount in accordance with the provisions of sec_199 of the code and the regulations thereunder we note that to prevent a cooperative from deducting the per-unit retain allocations made in money or qualified certificates for the second time when the associated grain is sold the cost_of_goods_sold mechanism associated with inventory must be adjusted to reflect the deductions allowable under subchapter_t of the code specifically cooperatives need to include the per-unit retain allocations in inventory cost for purposes of making inventory and sec_263a of the code computations and then adjust the ending inventory and cost_of_goods_sold to prevent double deduction of the per-unit retain allocations the adjustments can be made to either the inventory or the line item deduction for the per-unit retain allocations in other words if the per-unit retain allocations are deducted on a deduction line in the cooperative's tax_return they should be removed entirely from the ending inventory and cost_of_goods_sold computed for the tax_year alternatively if the per-unit retain allocations are not deducted on a deduction line in the tax_return the per-unit retain allocations reflected in the ending inventory should be removed and included in the cost_of_goods_sold amount for that tax_year this procedure will allow the cooperative to deduct the per-unit retain allocations once while also preserving the integrity of its sec_263a calculation for the reasons described above taxpayer’s grain payments to patrons meet the definition of per-unit retain allocations paid in money the per-unit retains must be treated as such for all purposes of the code and are reported in box of form patr taxable_distributions received from cooperatives if properly treated as per- unit retain allocations paid in money then taxpayer will be entitled to disregard such payments in determining the amount of its sec_199 deduction we note that payments to nonmembers who are not eligible to share in patronage_dividends ie those with whom taxpayer does not operate on a cooperative basis with do not constitute per-unit retains paid in money within the meaning of sec_1382 of the code and accordingly are treated exclusively as purchases in the cost_of_goods_sold mechanism plr-112176-10 accordingly we rule as requested that grain payments to members and other participating patrons constitute per-unit retain allocations paid in money within the meaning of sec_1382 of the code for purposes of computing its sec_199 domestic_production activitie sec_2 deduction taxpayer’s qualified_production_activities_income and taxable_income should pursuant to sec_199 of the code be computed without regard to any deduction for grain payments to members and other participating patrons the conclusions set forth in this ruling address only purchases that are per-unit retain allocations paid in money as they relate to grains marketed by the cooperative during the taxable_year and does not apply to purchases of grain that remain in inventory at year end no opinion is expressed or implied regarding the application of any other provision in the code or regulations this ruling is directed only to the taxpayer that requested it under sec_6110 of the code it may not be used or cited as precedent in accordance with a power_of_attorney filed with the request a copy of the ruling is being sent to your authorized representative sincerely yours paul f handleman paul f handleman chief branch office of the associate chief_counsel passthroughs special industries ------------------------------ ---------------------------------------- --------------------------------- -------------------------------- ---------------------------------- ----------------------------- ------------------------------------------------------------- ------------------------------------------- ----------------------------------
